Case 2:17-cv-00355-MMD-BNW Document 120
                                    119 Filed 07/28/20
                                              07/24/20 Page 1 of 2
                                                                 3
Case 2:17-cv-00355-MMD-BNW Document 120
                                    119 Filed 07/28/20
                                              07/24/20 Page 2 of 2
                                                                 3




                                   July 28, 2020
